Citation Nr: 1816398	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-26 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a heart disability, to include as secondary to a pneumothorax/lung disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1959 to January 1960 and from November 1960 to August 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2014, the Veteran testified before a Decision Review Officer (DRO).  A transcript of the hearing is of record.

During its February 2016 adjudication of the claim, the Board concluded that new and material evidence had been received to re-open the Veteran's claim.    

In February 2016 and October 2017, the Board remanded the claim for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran 's heart conditions were found many years after service and are not attributable to any disease, injury, or event during service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for heart disease have not been met.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.30, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veteran's Claim Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

In a February 2018 Appellate Brief, the Veteran asserted that the December 2017 VA examination failed to provide an adequate medical opinion that could be justifiably relied upon by the rating authority in order to evaluate the Veteran's disability.  However, the Board finds the VA examination and opinion are adequate to make the determination as it reflect an interview with the Veteran, full physical examination, a review of the record, and provide sufficient details so as to allow the Board to make a fully informed determination with respect to the matter adjudicated below.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Therefore, the Board finds that the examination and opinion are adequate to make the rating determination, and no further examination or opinion is necessary.

The Veteran and his representative have not raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).    

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, the evidence generally must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Also, a disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated beyond its natural progression by a service-connected disease or injury.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.310(a), (b) (2017).  To establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection may also be granted for chronic disabilities, such as endocarditis, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In such instances, service connection may be established based on a continuity of symptomatology from the time of manifestation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a)). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwin-ski, 1 Vet. App. 49, 53 (1990).



Analysis

The Veteran contends that his valve heart disease is secondary to his service-connected lung disability.  See Statement in Support of Claim entered in Caseflow Reader in August 2010.

The Veteran has been diagnosed with acute, subacute, or old myocardial infarction; valvular heart disease; heart valve replacement; and implanted automatic implantable cardioverter defibrillator (AICD), coronary artery disease (CAD), congestive heart failure, and supraventricular arrhythmia.  See VA examination entered in Caseflow Reader in June 2013 at 14.  As such, the first element under Shedden and Wallin is met.

The Veteran stated that during his pneumothorax surgery, his heart was removed from his chest cavity, and this may have led to the onset of his heart issues.  See Veterans Application for Compensation or Pension entered in Caseflow Reader in August 2010 at 5.  The Board notes that while in service, the Veteran had left pleural sequestrectomy for pneumothorax.  See STRs entered in Caseflow Reader in March 1980 at 27.  The Veteran is service connected for pneumothorax.  As such, the second element under Shedden and Wallin is met. 

However, the Board finds that the preponderance of the evidence is against finding a medical nexus between the Veteran's heart disease and his military service, to include as secondary to his service-connected lung disability.  Therefore, the third element under Shedden and Wallin has not been met.

On his November 1960 Report of Medical History: Enlistment in U.S. Navy, the Veteran noted that he was in good health.  See STR entered in Caseflow Reader in March 1980 at 21.  The examiner noted that the Veteran's heart was normal.  See id.  In March 1961, the Veteran was admitted to the hospital for pressure in his left chest.  See id. at 2.  The Veteran's cardiac examination revealed frequent extra beats and ran of sinus arrhythmia.  However, laboratory studies and electrocardiogram were within normal limits.  See id.  During the Veteran's 1964 Report of Medical Examination: RAD, the Veteran's heart was noted as being normal.  See id. at 9.

In November 1966, the Veteran was seen at a the Oklahoma City VA Hospital for a heart murmur.  See Hospital Summary entered in Caseflow Reader in February 1967 at 1.  The Veteran's was initially seen by Cardidogy who felt that the Veteran had aortic insufficiency and probably represented Marfan's syndrome.  However, the Veteran was asymptomatic so a cardiac catheterization was not recommended.  The Veteran was diagnosed with heart disease with aortic valvular insufficiency and left ventricular hypertrophy, Class II-B.  See id. 

In February 1967, the Veteran's submitted a statement from his private physician, Dr. P.K. Smith, M.D.  See Medical Treatment Record-Non-Government Facility entered in Caseflow in February 1967.  The examiner stated that in 1995, he saw the Veteran for headaches, poor appetite, and fatigue.  See id. at 1.  A physical examination revealed the Veteran to be under developed.  See id.  The examiner last saw the Veteran in July 1966, and the Veteran was hyperventilating, had symptoms of weakness and sensation of passing out.  See id. at 3.

In June 2013, the Veteran was afforded a VA examination to determine the nature and etiology of his heart disability.  The examiner reviewed the claims file and performed an in-person examination.  The Veteran stated that he had experienced angina, shortness of breath, dizziness, and fatigue.  He stated that prior to his lung lobe removal, he did not experience problems with his heart.  The examiner opined that the claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition.  The examiner stated that heart disease is due to CAD and aortic valve disease which are not related to or caused by removal of the left upper lobe of the lung.  

In October 2014, the Veteran submitted an Ischemic Heart Disease Disability Benefits Questionnaire.  In November 2010, the Veteran was diagnosed with acute, subacute, or old myocardial infarction; valvular heart disease; heart valve replacement; and implanted AICD.  In February 2011, he was diagnosed with CAD, congestive heart failure, and in March 2011, he was diagnosed with supraventricular arrhythmia.  

In February 2016, the Veteran was afforded a VA examination to determine the nature and etiology of his heart disability.  The examiner reviewed the claims file and performed an in-person examination.  The Veteran stated that he did not have cardiac complaints during service.  In 2010, he was working, felt ill, and complained of lightheadedness.  He felt better, climbed a ladder, and within a few steps, he was out of breath.  He was diagnosed and treated for a myocardial infarction.  

The examiner confirmed the Veteran's acute, subacute, or old myocardial infarction; valvular heart disease; heart valve replacement; and implanted automatic implantable cardioverter defibrillator; CAD; congestive heart failure; supraventricular arrhythmia; cardiomyopathy diagnosed in 2011; and paroxysmal atrial fibrillation diagnosed in 2013.  The examiner opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in, caused or aggravated by the claimed in-service injury, event, or illness.  The examiner stated that the Veteran was not diagnosed with any heart abnormalities until he had a myocardial infarction in 2010, i.e., 46 years post-service.  Additionally, the heart conditions are separate and unrelated to the 1961 respiratory condition.  

In December 2017, the Veteran was afforded a VA examination to determine the nature and etiology of his heart disease.  The examiner reviewed the claims file and performed an in-person examination.  The examiner confirmed the Veteran's heart disease diagnoses.  The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in, caused or aggravated by the claimed in-service injury event, or illness, to include as due to service-connected lung disability.  The examiner stated that while in service, the Veteran did not have any complaints or treatments for cardiac conditions.  On his August 1964 separation exam, there was no mention of cardiac condition or murmur.  A November 1966 hospital discharge note mentioned a possible aortic insufficiency, left ventricular hypertrophy, and possible Marfan's syndrome; however, this was two years after the Veteran's separation from service.  The examiner noted that Marfan's syndrome is a congenital condition; however, there was no formal diagnosis or chronicity of care.  The examiner noted that the Veteran had multiple cardiac conditions which had been diagnosed from 2010, i.e., more than 50 years since separation from service.  Additionally, the pulmonary and cardiac systems are separate.  Therefore, it is less likely than not that the Veteran's cardiac conditions were incurred in or are the result of service injury, event, or illness.  

The Board finds that service connection for heart disease on a secondary basis is not warranted.  The Board finds the VA examiners' opinions to be adequate and reliable and afford them great probative weight.  The VA examiners' opinions are based on a thorough review of the record, and contain sufficient rationale.  The examiners considered the Veteran's relevant medical history and contentions when formulating their opinions.  The examiners all opined that the Veteran's heart disease was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  Additionally, the December 2017 examiner found that the Veteran did not have Marfan's syndrome.  The Board finds that this is consistent with the Veteran's treatment records.  

Based on the evidence of record, the Board finds that service connection for heart disease on a direct basis is not warranted.  The Board notes that the Veteran's service treatment records do not show complaints or treatments for heart disease.  During the Veteran's separation examination, the examiner did not document a heart condition.  The first medical evidence of hypertension was in 2010, i.e., over 46 years after his discharge from service.  The fact that there were no records of any complaints or treatment involving the Veteran's heart disease for many years weighs against the claim.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints).  Additionally, the Veteran has not claimed that he actually experienced heart disease while he was on active duty.  Rather, he has related it to his service-connected lung disability.  As the preponderance of the evidence does not show a medical nexus between the presently diagnosed heart disease and the Veteran's service, service connection for heart disease cannot be granted on a direct basis.

Additionally, service connection for heart disease on a presumptive basis is not warranted as the record does not show evidence of heart disease within one year of the Veteran's separation from active duty.  As noted above, the first competent evidence suggestive of heart disease was in 2010.  As there is no competent evidence that the disability manifested to a compensable degree within one year of his active service and was not continuous since service, a presumption of service connection under 38 U.S.C. §§ 1112, 1137 (2012) and 38 C.F.R. §§ 3.307, 3.309 (2017) cannot be applied.

The Board has considered the Veteran's own opinion that his heart disease is caused or aggravated by his service-connected lung disease.  However, as a lay person, the Veteran does not have the training or expertise to render a competent opinion which is more probative than the VA examiners' opinions on this issue, as this is a medical determination that is complex.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994)).  Thus, the Veteran's opinion by itself is outweighed by the VA examiners' findings.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

The Board finds that the competent evidence of record does not demonstrate heart disease manifested to a compensable degree within one year of separation.  Additionally, there is no evidence that the Veteran's heart disease is related to service, to include as due to service-connected lung disability.  In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107(b).


ORDER

Entitlement to service connection for a heart disability, to include as secondary to the service-connected lung disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


